DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Regarding claim 1, on line 3, “an first” should be replaced with --a first--.
Regarding claim 2, on line 18, the inclusion of “.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, on lines 4-5 (and again on lines 7-8), the recitation, “the fluid circuit” lacks antecedent basis.  To what exactly is this “fluid circuit” recitation referring, and what defines this “fluid circuit”?

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over (at least) claims 1, 2 and 17 of U.S. Patent No. 9,925,545.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the aforementioned patent include each of the essentially recited elements of the showerhead of the instant application claims in at least the manner set forth below.
At least claims 1 and 17 of U.S. Patent No. 9,925,545 include all of the recited limitations in claim 1 of the instant application.
At least claims 1 and 2 of U.S. Patent No. 9,925,545 include all of the recited limitations in claim 3 of the instant application.

8.	Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over (at least) claims 1, 4, 5 and 7 of U.S. Patent No. 9,931,651.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the aforementioned patent include each of the essentially recited elements of the showerhead of the instant application claims in at least the manner set forth below.
At least claims 1, 5 and 7 of U.S. Patent No. 9,931,651 include all of the recited limitations in claim 2 of the instant application.
At least claims 1 and 4 of U.S. Patent No. 9,931,651 include all of the recited limitations in claim 3 of the instant application.

9.	Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over (at least) claims 1, 3 and 8 of U.S. Patent No. 10,421,083.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the aforementioned patent include each of the essentially recited elements of the showerhead of the instant application claims in at least the manner set forth below.
At least claim 1 of U.S. Patent No. 10,421,083 includes all of the recited limitations in claim 1 of the instant application.
At least claim 8 of U.S. Patent No. 10,421,083 includes all of the recited limitations in claim 2 of the instant application.
At least claims 1 and 3 of U.S. Patent No. 10,421,083 include all of the recited limitations in claim 3 of the instant application.

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Genord et al., US Patent Application Publication No. 2009/0007330.
	As to claim 1, Genord shows several embodiments of a showerhead, with at least one (see Fig. 1 and/or Figs. 2A-3B) of the embodiments comprising: a body (16, 18, 34 in Fig. 1; 116, 118 in Figs. 2A-3B) comprising: a first member (front portion of 18, inclusive of 26 in Fig. 1; front portion of 118 in Figs. 2A-3B) defining a first region on a ventral side of the body; a second member (front portion of 16, inclusive of 50 in Fig. 1; front portion of 116 in Figs. 2A-3B) defining a second region adjacent the first region on the ventral side of the body and extending from a first lateral side of the first member, across a radial center of the first member, to a second lateral side of the first member opposite the first lateral side (when 16 is connected to 18 and 34 in Fig. 1; when 116 is connected to 118 in Figs. 2A-3B); the showerhead further comprising a fluid circuit within the body (any and all fluid conveying portions within each body of the exemplary embodiments); a first set of nozzles (30 in Fig. 1; 172 in Figs. 2A-3B) distributed within the first region, fluidly coupled to the fluid circuit, and capable of discharging sprays of fluid droplets within a first size range according to a first spray pattern; and a second set of nozzles (54 in Fig. 1; 168 in Figs. 2A-3B) arranged within the second region, fluidly coupled to the fluid circuit, and capable of discharging sprays of fluid droplets within a second size range according to a second spray pattern.  It is noted that claim 1 broadly encompasses a 
	As to claim 3, Genord shows a showerhead (see, at least Fig. 1 and/or Figs. 2A-3B) comprising: a body (16, 18, 34 in Fig. 1; 116, 118 in Figs. 2A-3B) defining a first region (region in the front portion of 16, inclusive of 50 in Fig. 1; region in the front portion of 116 in Figs. 2A-3B) on a ventral side of the body, and a second region (region in the front portion of 18, inclusive of 26 in Fig. 1; region in the front portion of 118 in Figs. 2A-3B) adjacent the first region on the ventral side of the body (when 16 is connected to 18 and 34 in Fig. 1; when 116 is connected to 118 in Figs. 2A-3B); a fluid circuit (any and all fluid conveying portions within each body of the exemplary embodiments); a first set of nozzles (54 in Fig. 1; 168 in Figs. 2A-3B) distributed within the first region, fluidly coupled to the fluid circuit and capable of discharging sprays of fluid droplets within a first size range according to a first spray pattern; and a second set of nozzles (30 in Fig. 1; 172 in Figs. 2A-3B) arranged within the second region, fluidly coupled to the fluid circuit and capable of discharging sprays of fluid droplets within a second size range according to a second spray pattern, wherein sprays from the second set of .



Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent Application Publication to Thomas et al. is cited as of interest.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DARREN W GORMAN/Primary Examiner, Art Unit 3752